


110 HR 5156 IH: John Lewis Civil Rights Trail System

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5156
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Clay (for himself
			 and Mr. Wamp) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To require a study of the feasibility of establishing the
		  John Lewis Civil Rights Trail System, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 John Lewis Civil Rights Trail System
			 Act.
		2.Feasibility
			 Study
			(a)StudyThe
			 Archivist of the United States, in consultation with the Secretary of the
			 Interior, and with the Secretary of Agriculture with respect to lands
			 administered by such Secretary, shall conduct a study of the feasibility of
			 establishing the John Lewis Civil Rights Trail System, as described in
			 subsection (b), in substantially the same manner as studies performed by the
			 Secretary of the Interior under section 5(b) of the National Trails System Act
			 (Public Law 109–418).
			(b)Description of
			 John Lewis Civil Rights Trail SystemFor purposes of this
			 section, the John Lewis Civil Rights Trail System is a system of trails marking
			 the geographic locations in the United States (including its territories) of
			 historically significant events related to struggles for civil rights based on
			 racial equality, including signage or printed materials (or both) that provide
			 information about the people and events involved in such struggles and
			 associated with such location.
			3.Pilot
			 Program
			(a)In
			 GeneralThe Secretary of the
			 Interior shall establish and maintain individual trails marking the geographic
			 locations of historically significant events related to struggles for civil
			 rights based on racial equality. The Secretary shall provide for each trail
			 signage or printed materials (or both) that provide information about the
			 people and events involved in such struggles and associated with such
			 locations.
			(b)LocationThe Secretary may establish such a trail in
			 each State where a significant civil rights event occurred. The Secretary shall
			 establish at least 6 such trails as soon as practicable after the date of
			 enactment of this Act.
			(c)Authorization of
			 AppropriationsTo carry out
			 this section there are authorized to be appropriated to the Secretary of the
			 Interior such sums as are necessary for fiscal years 2009 through 2015.
			
